     Case 4:20-cv-00180-JHM Document 13 Filed 12/08/20 Page 1 of 6 PageID #: 41




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT OWENSBORO
                              CIVIL ACTION NO. 4:20CV-P180-JHM

CHRISTOPHER MICHAEL JOHNSON                                                                       PLAINTIFF

v.

ROY WASHINGTON et al.                                                                         DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

         Plaintiff Christopher Michael Johnson filed the instant pro se 28 U.S.C. § 1983 action

proceeding in forma pauperis. This matter is before the Court on an initial review of the

amended complaint (DN 9)1 pursuant to 28 U.S.C. § 1915A. Upon review, the Court will

dismiss some of Plaintiff’s claims and allow one claim to proceed for further development.

                                  I. SUMMARY OF ALLEGATIONS

         Plaintiff is a federal pretrial detainee at the Grayson County Detention Center (GCDC).

He sues Roy Washington, a GCDC medical provider, and Jason Woosley, the GCDC Jailer, in

their individual and official capacities.

         Plaintiff asserts that in September 2020 he was placed in GCDC “within the medical care

of Roy Washington and the custody of Jason Woosley.” He states that in the past he was shot

several times and sustained a permanent injury to his left foot. He maintains that he is “unable to

place full pressure on my foot due to my injury and this is the cause of me having cronic pain

and nerve pain in my foot for the rest of my life.” Plaintiff states, “To help decrease the

excruciating constant pain I’m having their are pain and nerve damage medications both my

orthopedic and neurology doctor’s has prescribed for me to have the nerve medication is 1200



1
 By prior Order (DN 7), the Court ordered Plaintiff to file an amended complaint on the Court’s approved § 1983
complaint form and stated that the amended complaint would supersede the original complaint.
  Case 4:20-cv-00180-JHM Document 13 Filed 12/08/20 Page 2 of 6 PageID #: 42




mgs of Gabapentin 3 time’s a day.” Plaintiff asserts that Defendant Washington has received his

medical records and medical requests, but he states, “I’m still being refused my medication. I

am being forced to suffer in pain due to Roy Washington’s inadequate medical treatment I’m

entitled to.”

        Plaintiff further states, “Jason Woosley is the Jailer. I am within his custody and it is his

responsibility to reassure I do receive adequate medical treatment while I’m within his custody.”

He states that he has exhausted his administrative remedies but that Defendant Woosley “still

refuse to anything to help the situation and he keep’s allowing it to go on.” Plaintiff assert that

this is deliberate indifference on the part of both Defendants in violation of the Fourteenth

Amendment.

        As relief, Plaintiff seeks compensatory damages and injunctive relief.

                                           II. STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). When

determining whether a plaintiff has stated a claim upon which relief can be granted, the court

must construe the complaint in a light most favorable to the plaintiff and accept all of the factual

allegations as true. Prater v. City of Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
                                                    2
  Case 4:20-cv-00180-JHM Document 13 Filed 12/08/20 Page 3 of 6 PageID #: 43




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)).

                                          III. ANALYSIS

A. Official-capacity claims

       Plaintiff sues Defendants in both their official and individual capacities. “Official-

capacity suits . . . ‘generally represent [] another way of pleading an action against an entity of

which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985) (quoting Monell

v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)). Suing employees in their

official capacities is the equivalent of suing their employer. Lambert v. Hartman, 517 F.3d 433,

439-40 (6th Cir. 2008); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994); Smallwood v.

Jefferson Cty. Gov’t, 743 F. Supp. 502, 503 (W.D. Ky. 1990). Therefore, the Court construes

Plaintiff’s official-capacity claims against Defendants as brought against their employer,

Grayson County.

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,
                                                  3
  Case 4:20-cv-00180-JHM Document 13 Filed 12/08/20 Page 4 of 6 PageID #: 44




Tex., 503 U.S. 115, 120 (1992). In regard to the second component, a municipality cannot be

held responsible for a constitutional deprivation unless there is a direct causal link between a

municipal policy or custom and the alleged constitutional deprivation. Monell, 436 U.S. at 691;

Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal

liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to

the municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The policy or custom “must be ‘the moving force of the

constitutional violation’ in order to establish the liability of a government body under § 1983.”

Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454

U.S. 312, 326 (1981) (citation omitted)).

       In the instant case, Plaintiff alleges that he is being denied medication for pain. However,

he does not allege that any action was taken based on a policy or custom of Grayson County.

The complaint alleges an isolated occurrence affecting only Plaintiff. See Fox v. Van Oosterum,

176 F.3d 342, 348 (6th Cir. 1999) (“No evidence indicates that this was anything more than a

one-time, isolated event for which the county is not responsible.”).

       Accordingly, Plaintiff’s official-capacity claims against Defendants will be dismissed for

failure to state a claim upon which relief may be granted.

B. Individual-capacity claim against Defendant Woosley

       To state a claim for relief, Plaintiff must show how each Defendant is accountable

because the Defendant was personally involved in the acts about which he complains. See Rizzo

v. Goode, 423 U.S. 362, 375-76 (1976). Plaintiff does not allege that Defendant Woosley was

personally involved in denying him medication. He alleges that he is in the custody of
                                                  4
  Case 4:20-cv-00180-JHM Document 13 Filed 12/08/20 Page 5 of 6 PageID #: 45




Defendant Woosley, as the Jailer, and that Defendant Woosley failed to act on his grievances.

The allegations do not amount to personal involvement in alleged unconstitutional conduct to

give rise to a claim against Defendant Woosley.

       Moreover, to the extent Plaintiff seeks to hold Defendant Woosley liable based on his

supervisory authority as Jailer, the doctrine of respondeat superior, or the right to control

employees, does not apply in § 1983 actions to impute liability onto supervisors. Monell, 436

U.S. at 691; Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995); Bellamy v.

Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Rather, to establish supervisory liability in a § 1983

action, “[t]here must be a showing that the supervisor encouraged the specific incident of

misconduct or in some other way directly participated in it. At a minimum, a § 1983 plaintiff

must show that a supervisory official at least implicitly authorized, approved or knowingly

acquiesced in the unconstitutional conduct of the offending subordinate.” Bellamy, 729 F.2d at

421 (citing Hays v. Jefferson Cty., Ky., 668 F.2d 869, 872-74 (6th Cir. 1982)). Supervisory

liability “must be based on active unconstitutional behavior and cannot be based upon ‘a mere

failure to act.’” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (quoting Salehpour v. Univ.

of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)). The complaint fails to demonstrate that Defendant

Woosley encouraged any specific incidents or implicitly authorized, approved, or knowingly

acquiesced in any unconstitutional conduct.

       Moreover, the failure to act on Plaintiff’s grievances does not subject Defendant Woosley

to liability. See Horton v. Martin, 137 F. App’x 773, 775 (6th Cir. 2005) (“[Plaintiff] merely

alleged that [the defendant] failed to remedy the situation after he had been informed of the

problem via [plaintiff’s] grievance. [This] allegation does not state a claim because the doctrine

of respondeat superior does not apply in § 1983 lawsuits to impute liability onto supervisory
                                                  5
  Case 4:20-cv-00180-JHM Document 13 Filed 12/08/20 Page 6 of 6 PageID #: 46




personnel.”); Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (“The ‘denial of

administrative grievances or the failure to act’ by prison officials does not subject supervisors to

liability under § 1983.”) (quoting Shehee v. Luttrell, 199 F.3d at 300).

          Accordingly, the individual-capacity claim against Defendant Woosley must be

dismissed for failure to state a claim upon which relief may be granted.

C. Individual-capacity claim against Defendant Washington

          Upon review, the Court will allow Plaintiff’s Fourteenth Amendment claim for deliberate

indifference to his serious medical needs to proceed against Defendant Washington in his

individual capacity. In allowing this claim to proceed, the Court passes no judgment upon the

merit or ultimate outcome of this action.

                                             IV. ORDER

          For the reasons set forth herein, and the Court being otherwise sufficiently advised,

          IT IS ORDERED that the official-capacity claims against Defendants Washington and

Woosley and the individual-capacity claim against Defendant Woosley are DISMISSED

pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be

granted.

          The Clerk of Court is DIRECTED to terminate Defendant Woosley as a party to this

action.

          The Court will enter a separate Order governing the claim which will proceed.

Date:      December 7, 2020




cc:     Plaintiff, pro se
        Defendants
        Grayson County Attorney
4414.010
                                                   6
